                 THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF KENTUCKY
                  NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:20-cv-69 (WOB-CJS)

USA                                                   PLAINTIFF


VS.                             ORDER


$27,407.00 in United States Currency                  DEFENDANT

PAUL DUNN                                             CLAIMANT


      This matter is before the Court on the Report and

Recommendation of the United States Magistrate Judge (Doc. 19)

and no objections having been filed, and the Court being

sufficiently advised,


      IT IS ORDERED that: (1) the Report and Recommendation (Doc.

19) be, and is hereby, adopted as the findings of fact and

conclusion of law of this Court; (2) Plaintiff United States’

Motion to Strike Claim (Doc. 18) be, and hereby is granted; and

3) Claimant Paul Dunn’s Verified Claim (Doc. 7) be, and hereby

is, stricken from the record. Judgment shall enter concurrently

herewith.


      This 2nd day of June, 2021.
